DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 21 are objected to because they appear to contain editorial errors.  Claim 18 should have been dependent on claim 13 (vice “claim 17”).  Claim 21 should have recited --the spring element-- (vice “the spring elements”).  Going forwards with examination, the claims are interpreted to be:
--18.    The micromechanical pressure sensor as recited in claim 13, further comprising: 
two connection elements via which the pressure sensor core is connected to the spring element, wherein the spring element is in the form of a ring around the pressure sensor core; and two connection elements via which the spring element is connected to the pressure sensor frame.--

--21.    The micromechanical pressure sensor as recited in claim 13, further comprising electrical lines for piezoresistive elements that are routed on the spring element in order to realize a Wheatstone bridge.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 and 24 recite a limitation "…in such a way that a mechanical robustness is maximized and a coupling of stress from the pressure sensor frame into the pressure sensor core is minimized.”  Relative terms “in such a way,” “maximized,” and “minimized,” render the claims indefinite.  The terms are not defined by the claims.  The specification fails to provide a standard for ascertaining requisite degrees.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, claim 23 recites a limitation "…the spring element is developed in such a way that the at least one of the first connection element, the second connection element, and the spring element provides an optimum in terms of mechanical robustness and mechanical stress decoupling between the pressure sensor core and the pressure sensor frame.”  Relative terms “in such a way,” “an optimum,” render the claim indefinite.
Dependent claims 14-22 fall together with independent claim 13.

In order to go forward with examination, claims 13, 23 and 24 are interpreted to be:
--13.    A micromechanical pressure sensor, comprising:
a pressure sensor core that includes a sensor diaphragm and a cavity developed above the sensor diaphragm;
a pressure sensor frame; and
a spring element that mechanically connects the pressure sensor core to the pressure sensor frame to support the pressure sensor core and at the same time decouple stress from the pressure sensor frame into the pressure sensor core 



--24.    A method for producing a micromechanical pressure sensor, comprising: 
providing a pressure sensor core including a sensor diaphragm and a cavity developed above the sensor diaphragm;
providing a pressure sensor frame;
providing a spring element that mechanically connects the pressure sensor core to the pressure sensor frame to support the pressure sensor core and at the same time decouple stress from the pressure sensor frame into the pressure sensor core.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14, 21 and 24 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Wang et al. (CN 103674355 A).  A machine translation of Wang et al. is provided with this Office action.

13.    A micromechanical pressure sensor, comprising (Refer to figs. 1, 2, reproduced below):
a pressure sensor core (2) that includes a sensor diaphragm (35) and a cavity (34) developed above the sensor diaphragm 35 (Note that the pressure sensor may be oriented in any direction, therefore the cavity 34 may appear below or above the diaphragm 35);
a pressure sensor frame (1); and
a spring element that mechanically connects the pressure sensor core (2) to the pressure sensor frame (1) to support the pressure sensor core (2) and at the same time decouple stress from the pressure sensor frame (1) into the pressure sensor core 2 (See Translation Page 1, 1st paragraph; Page 11, 3rd paragraph).

    PNG
    media_image1.png
    488
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    432
    455
    media_image2.png
    Greyscale


14.    The micromechanical pressure sensor as recited in claim 13, wherein the spring element is a cantilever-type spring element (as evident from figs. 1, 2; Abstract).

st paragraph).

24 (having essentially the same subject matters of claim 1).
A method (Figs. 5a-5j) for producing a micromechanical pressure sensor, comprising: 
providing a pressure sensor core (2) including a sensor diaphragm (35) and a cavity (34) developed above the sensor diaphragm (35);
providing a pressure sensor frame (1);
providing a spring element that mechanically connects the pressure sensor core (2) to the pressure sensor frame (1) to support the pressure sensor core (2) and at the same time decouple stress from the pressure sensor frame (1) into the pressure sensor core (2).

Claims 13-14, 20-22 and 24 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Zhang (CN 205120297 U).  A machine translation of Zhang is provided with this Office action.
Zhang teaches:
13.    A micromechanical pressure sensor, comprising (Refer to figs. 1, 3, 6, reproduced below):
a pressure sensor core (22) that includes a sensor diaphragm (22) and a cavity (20) developed above the sensor diaphragm 22 (Note that the pressure sensor may be oriented in any direction, therefore the cavity 20 may appear below or above the diaphragm 22);
a pressure sensor frame (1); and
a spring element (3) that mechanically connects the pressure sensor core (22) to the pressure sensor frame (1) to support the pressure sensor core (22) and at the same time decouple stress from the pressure sensor frame (1) into the pressure sensor core 22 (See Translation Page 3, last paragraph).

    PNG
    media_image3.png
    566
    533
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    447
    504
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    249
    571
    media_image5.png
    Greyscale


14.    The micromechanical pressure sensor as recited in claim 13, wherein the spring element (3) is a cantilever-type spring element (as evident from figs. 1, 3; Abstract; Translation Page 3, last paragraph).

20.   The micromechanical pressure sensor as recited in claim 13, further comprising two connection elements (A, B) via which the spring element (3) is connected to the pressure sensor core (22), the two connection elements (A, B) being disposed at diagonals of the pressure sensor core 22 (as seen in Zhang fig. 3 above).

nd and 3rd paragraphs).

22.    The micromechanical pressure sensor as recited in claim 13, further comprising four connection elements (A, B, C, D) via which the spring element (3) is connected to the pressure sensor core (22), the four connection elements being disposed at corner points of the pressure sensor core 22 (as seen at least in fig. 3 above).

24 (having essentially the same subject matters of claim 1).
A micromechanical pressure sensor that necessitates a method for producing a micromechanical pressure sensor, comprising all the recited steps/structures (See discussion above in claim 1). 

Claims 13-14 and 20 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Stefanascu et al. (US 2018/0024020 A1).
Stefanascu et al. teaches:
13.    A micromechanical pressure sensor, comprising (Refer to figs. 7, 9, reproduced below):
a pressure sensor core (302) that includes a sensor diaphragm and a cavity developed above the sensor diaphragm (Note that the pressure sensor may be oriented in any direction, therefore the cavity may appear below or above the diaphragm);
a pressure sensor frame (304); and
a spring element (308) that mechanically connects the pressure sensor core (302) to the pressure sensor frame (304) to support the pressure sensor core (302) and at the same time decouple stress from the pressure sensor frame (304) into the pressure sensor core 302 (owing to flexibility of the spring element 308; Pars. 0001, 0039).

    PNG
    media_image6.png
    774
    876
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    767
    933
    media_image7.png
    Greyscale

14.    The micromechanical pressure sensor as recited in claim 13, wherein the spring element is a cantilever-type spring element (as evident from figs. 7, 9).

20.    The micromechanical pressure sensor as recited in claim 13, further comprising two connection elements (308, 308) via which the spring element (308) is connected to the pressure sensor core (302), the two connection elements (308, 308) being disposed at diagonals of the pressure sensor core 302 (as seen at least in fig. 7).

Claims 13-14, 18 and 24 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Lee et al. (US 2016/0273985 A1).
Lee et al. teaches:
13.    A micromechanical pressure sensor, comprising (Refer to figs. 2, 6, reproduced below):
a pressure sensor core (112-120) that includes a sensor diaphragm (120) and a cavity (112a) developed above the sensor diaphragm 120 (Note that the pressure sensor may be oriented in any direction, therefore the cavity 112a may appear below or above the diaphragm 120);
a pressure sensor frame (114); and


    PNG
    media_image8.png
    476
    662
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    768
    652
    media_image9.png
    Greyscale


14.    The micromechanical pressure sensor as recited in claim 13, wherein the spring element is a cantilever-type spring element (as evident from figs. 2, 6; Par. 0056: “…the elastic support portion 116 is formed as a cantilever spring”).

18.    The micromechanical pressure sensor as recited in claim 13, further comprising two connection elements (A, A’) via which the pressure sensor core (112-120) is connected to the spring element (116), wherein the spring element (116) is in the form of a ring around the pressure sensor core (112); and two connection elements (B, B’) via which the spring element (116) is connected to the pressure sensor frame 114 (as seen in fig. 6 above).

A micromechanical pressure sensor that necessitates a method for producing a micromechanical pressure sensor, comprising all the recited steps/structures (See discussion above in claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 13 above, and further in view of Feyh (US 2011/0057236 A1).
Lee et al. teaches the micromechanical pressure sensor as recited in claim 13, further comprising two connection elements (A, A’) via which the spring element (116) is connected to the pressure sensor core 112-120 (as shown in Lee et al. fig. 6 above.  Lee further teaches that various numbers of elastic support portions 116 may be included and arranged in various shapes in accord with a shape of the sensor core 112-120 or a shape of the elastic support portion 116; Par. 0064).
Lee et al. is silent about:  the two connection elements (A, A’) being disposed at diagonals of the pressure sensor core 112-120 (instead of being disposed at verticals of the pressure sensor core 112-120 as shown in Lee fig. 6 above).
Feyh teaches a micromechanical sensor having two connection elements (A, A’) disposed at diagonals of a sensor core (4, 3a’’’, 3b’’’).  As such, two spring elements (3a”, 3b”) effectively connects the sensor core (4, 3a’’’, 3b’’’) to a sensor frame (1) and supports the sensor core (4, 3a’’’, 3b’’’), and at the same time decouples stress from the sensor frame (1) into the sensor core (owing to elasticity of the two spring elements 3a”, 3b”; Par. 0031).

    PNG
    media_image10.png
    732
    746
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Feyh teaching to Lee et al. sensor by having the two connection elements (A, A’) disposed at diagonals of the pressure sensor core 112-120 (instead of being disposed at verticals of the pressure sensor core 112-120 as shown in Lee et al. fig. 6 above), since it appears that the two connection element (A, A’) being disposed at diagonals of the pressure sensor core (112-120) would effectively connect the pressure senor core (112-120) to the pressure sensor frame (114) and support the pressure sensor core (112-120), and at the same time decouples stress from the pressure sensor frame (114) into the pressure sensor core 112-120 (as Lee et al. would want).

Claims 15-17, 19 and 23 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Wang et al., Zhang, and/or Lee et al.; or under 35 U.S.C. 103 as being unpatentable over any reference cited above in view of another reference cited above.  For examples:
With respect to claim 15, Lee et al. for example teaches the micromechanical pressure sensor as recited in claim 13, further comprising a first connection element (A) via which the spring element (116) is connected to the pressure sensor core (112-120), wherein the spring element (116) is a ring disposed around the pressure sensor core (112-120); and a second connection element (B, B’) via which the spring element (116) is connected to the pressure sensor frame 114 (as seen in Lee fig. 6, reproduced again below).

    PNG
    media_image11.png
    768
    652
    media_image11.png
    Greyscale

With respect to claim 16, Lee et al. for example also teaches the micromechanical pressure sensor as recited in claim 13, further comprising two symmetrically disposed connection elements (A, A’) via which the pressure sensor core (112-120) is connected to the spring element (116); and a further connection element (B) via which the spring element (116) is connected to the pressure sensor frame 114 (as seen in Lee et al. fig. 6 above).

With respect to claim 17, Lee et al. for example also teaches the micromechanical pressure sensor as recited in claim 13, further comprising a connection element (A) via which the spring element (116) is connected to the pressure sensor core (112-120); and two symmetrically disposed connection elements (B, B’) via which the spring element (116) is connected to the pressure sensor frame 114 (as seen in Lee et al. fig. 6 above).

With respect to claim 19, Zhang for example teaches the micromechanical pressure sensor as recited in claim 13, further comprising four symmetrically disposed connection elements (A, B, C, D) via which the spring element (3) is connected to the pressure sensor core (22); and two symmetrically connection elements (Z, Z) via which the spring element (3) is connected to the pressure sensor frame 1 (as seen in Zhang fig. 3 reproduced again below).

    PNG
    media_image4.png
    447
    504
    media_image4.png
    Greyscale

With respect to claim 23, Lee et al. for example teaches the micromechanical pressure sensor as recited in claim 15, wherein at least one of the first connection element, the second connection element, and the spring element (116) provide mechanical stress decoupling between the pressure sensor core (112-120) and the pressure sensor frame (114).

In order for claims 15-17, 19 and 23 to overcome rejections, claims 1-17 and 19 could be amended to as proposed below.
Note that the proposed amended claims include a term --consists of-- to include only the recited features and exclude any other features which may be taught or disclosed by prior art of record.  For example, as illustrated in the present application fig. 3, the proposed amended claim 15 below would have the spring element (15) include only one ring (15), only one first connection (16), and only one second connection (17); and exclude other features such as other connection elements.

--15 (proposed amended).    The micromechanical pressure sensor as recited in claim 13, 
consists of: 
[[a]] one ring disposed around the pressure sensor core; 
one first connection element via which the spring element is connected to the pressure sensor core; and
[[a]] one second connection element via which the spring element is connected to the pressure sensor frame.--

--16 (proposed amended).    The micromechanical pressure sensor as recited in claim 13, wherein the spring element consists of:
two symmetrically disposed connection elements via which the pressure sensor core is connected to the spring element; and
[[a]] one further connection element via which the spring element is connected to the pressure sensor frame.--

--17 (proposed amended).    The micromechanical pressure sensor as recited in claim 13, wherein the spring element consists of:
[[a]] one connection element via which the spring element is connected to the pressure sensor core; and
two symmetrically disposed connection elements via which the spring element is connected to the pressure sensor frame.--

--19 (proposed amended).    The micromechanical pressure sensor as recited in claim 13, wherein the spring element consists of:
four symmetrically disposed connection elements via which the spring element is connected to the pressure sensor core; and
two symmetrically connection elements via which the spring element is connected to the pressure sensor frame.--

Allowable Subject Matter
Claims 15-17, 19 and 23 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that the claims were amended to the above proposed amended claims).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter (See application fig. 3 for example illustration):   
“wherein the spring element (15) consists of: 
one ring (15) disposed around the pressure sensor core (10);
one first connection element (16) via which the spring element (15) is connected to the pressure sensor core (10); and
one second connection element (17) via which the spring element (15) is connected to the pressure sensor frame (20).” 
 (Claim 23 is dependent on claim 15.) 

With respect to claim 16, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter (See application fig. 4 for example illustration):
“wherein the spring element (15) consists of:
two symmetrically disposed connection elements (16) via which the pressure sensor core (10) is connected to the spring element (15); and
one further connection element (17) via which the spring element (15) is connected to the pressure sensor frame (20).”


“wherein the spring element (15) consists of:
one connection element (16) via which the spring element (15) is connected to the pressure sensor core (10); and
two symmetrically disposed connection elements (17) via which the spring element (15) is connected to the pressure sensor frame (20).”

With respect to claim 19, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter (See application fig. 7 for example illustration):   
“wherein the spring element (15) consists of:
four symmetrically disposed connection elements (16) via which the spring element (15) is connected to the pressure sensor core (10); and
two symmetrically connection elements (17) via which the spring element (15) is connected to the pressure sensor frame (20).” 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 8, 20213